Title: From James Madison to Ambrose Madison, 24 June 1788
From: Madison, James
To: Madison, Ambrose


Dear bror.Richmd. June 24. [1788]
Yesterday carried us through the discussion of the Constitution by paragraphs. Today will probably bring forward some proposition and debates relative to the final step to be taken. The opposing party will contend for previous amendments. On the other side a conciliatory declaration of certain fundamental principles in favor of liberty, in a form not affecting the validity & plenitude of the ratification, will be proposed. The final question is likely to be decided by a very small majority. I do not know that either party despairs absolutely. The friends of the Government seem to be in the best spirits; and I hope have the best reason to be so. At the same time it is not impossible they may miscalculate their number; and that accidents may reduce it below the requisite amount. Two members on that side, who went away with a purpose of returning are still absent, it is said: and a third is so ill as to render his vote somewhat precarious. It may well be questioned whether on every estimate this loss if it shd. continue may not endanger the result. Yours affecly.
Js. Madison Jr
